DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claim 1, Applicant’s arguments that Welle in view of Jirskog does not describe reducing a transmission power of the transmission signal in response to an increase in an inclination angle of the radiation direction relative to the vertical direction have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection relies on Blodt for these matters.
Applicant’s arguments that claims 18-20 are patentable because of its amendments to recite similar features to claim 1 are moot for similar reasons as discussed hereinabove with respect to claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-6, 8-10, 12-13, 15-16, 18-19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Welle (WO 2017/084701 AI) in view of Blodt (US 20150253177 A1).

Regarding claim 1,
Welle teaches:
A level radar apparatus (Fig. 1, fill-level measurement device 105) configured for adaptive transmission power adjustment ([Pg. 8, lines 1-10] – energy adjustment unit), comprising:  
an antenna (Fig. 1, antenna 201, 203) configured to radiate a transmission signal in a direction of a medium ([Pg. 11, lines 7-8] – By rotating the antenna holder 108, the entire three-dimensional surface 120 of the object 104 can thus be detected); 
radiation angle circuitry configured to determine a radiation direction of the transmission signal; ([Pg. 9, lines 5-6] – angle detection unit or an angle detection component)
and control circuitry (control unit 111)  (lined through limitation corresponds to element not taught by reference) 

Blodt teaches:
control circuitry ([0001] – transmission system having connected to a control unit a pulse producing system, ) configured to reduce a transmission power of the transmission signal in response to an increase in an inclination angle of the radiation direction relative to a vertical direction ([0135] – radiation density striking the bulk good cone inner surface decreases with increasing aperture angle alpha.sub.n This shows up immediately in the absolute values of the amplitudes A of the individual measurement curves A.sup.n(t), and is preferably taken into consideration by the above described normalization of the individual measurement curves A.sup.n(t); Fig. 11; [0195] – antenna 27 has a radiation characteristic with two main lobes, whose transmission directions extend to both sides of the surface normal Z, in each case, at the same center frequency dependent angle .beta.'.sub.n from the surface normal Z… FIG. 11 shows an antenna gain G as a function of transmission direction for transmission signals S.sub.n of three different center frequencies f.sub.n. The transmission direction is given here by the angle beta… highest illustrated center frequency f.sub.1 results in a single main lobe extending at an angle .beta.' of 0.degree)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Blodt’s known technique to Welle’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Welle teaches a base level radar apparatus with adaptive power transmission; (2) Blodt teaches a transmission and evaluation of signals based on spatial radiation characteristic of the antenna; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more accurate system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 2,
	Welle in view of Blodt teaches the invention as claimed and discussed above:
The level radar apparatus of claim 1, wherein the control circuitry configured to adjust a transmission power of the transmission signal based on the radiation direction (Id.)
	
	Welle does not teach:
Control circuitry configured to adjust a transmission power of the transmission signal based on  a radiation characteristic of the antenna
a data memory on which the radiation pattern of the antenna or a calculation rule for calculating the radiation pattern is stored.

Blodt further teaches:
Control circuitry configured to adjust a transmission power of the transmission signal based on  a radiation characteristic of the antenna (Fig. 11; [0195] – antenna 27 has a radiation characteristic with two main lobes, whose transmission directions extend to both sides of the surface normal Z, in each case, at the same center frequency dependent angle .beta.'.sub.n from the surface normal Z… FIG. 11 shows an antenna gain G as a function of transmission direction for transmission signals S.sub.n of three different center frequencies f.sub.n. The transmission direction is given here by the angle beta… highest illustrated center frequency f.sub.1 results in a single main lobe extending at an angle .beta.' of 0.degree)
a data memory on which the radiation pattern of the antenna or a calculation rule for calculating the radiation pattern is stored.  ([0076] – the amplitudes of the measurement curves are subjected to a normalization, which takes into consideration the directional dependence of the radiation characteristic of the antenna dependent on the center frequency of the microwave pulses of the respective transmission signal.  Radiation pattern must be stored in order to be used for normalization)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Blodt’s known technique to Welle’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Welle teaches a base level radar apparatus with adaptive power transmission; (2) Blodt teaches a transmission and evaluation of signals based on spatial radiation characteristic of the antenna; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more accurate system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 5,
Welle in view of Blodt teaches the invention as claimed and discussed above.

Welle further teaches:
The level radar apparatus according to claim 1, further comprising: 
recognition circuitry configured to identify the antenna.  ([Pg. 19, second paragraph] –  For the formation of the virtual array, the evaluation device evaluates the received signals from at least two receiving devices 205, 207. Evaluation device must recognize antennas in order to determine which signal correlates to which antenna)

Regarding claim 6,
Welle in view of Blodt teaches the invention as claimed and discussed above.

Welle further teaches:
The level radar apparatus according to claim 2, further comprising:   
recognition circuitry configured to identify the antenna.   ([Pg. 19, second paragraph] –  For the formation of the virtual array, the evaluation device evaluates the received signals from at least two receiving devices 205, 207. Evaluation device must recognize antennas in order to determine which signal correlates to which antenna)

Regarding claim 8,
Welle in view of Blodt teaches the invention as claimed and discussed above.

Welle further teaches:
The level radar apparatus according to claim 5, 
wherein the recognition circuitry further comprises a data memory attached to the antenna and storing identification data of the antenna, ([Pg. 19, second paragraph] – ​For the formation of the virtual array, the evaluation device evaluates the received signals from at least two receiving devices 205, 207, the time pattern of the transmission sequence and/or the position of the individual transmitting elements 202, 207 and receiving elements 205, 207 with respect to one another. Time pattern / position data correlates to identification data)
and wherein said recognition circuitry is configured to transmit the identification data for identifying the antenna to said control circuitry.  ([Pg. 19, second paragraph] – ​In a third operating mode, at least two transmitting devices 202, 207 and/or at least two transmitting/receiving devices may be operated in a time-division multiplex method, so that the evaluation device can determine a virtual array. )

Regarding claim 9,
Welle in view of Blodt teaches the invention as claimed and discussed above.

Welle further teaches:
The level radar apparatus according to claim 1, further comprising: 
position determining circuitry configured to determine a position of the level radar, ([Pg. 8, lines 19-22] – calculating the positions of the transmitting devices and receiving devices)
wherein the control circuitry is further configured to set the maximum transmission power of the transmission signal based on the position of the level radar.  ([Pg. 2, line 19 – Pg. 3, line 5] – evaluation device is further configured to… control the control device and/or the transmitting device… when the evaluation device determines a distance of the surface of the object from the transmitting device and/or from the receiving device) 

Regarding claim 10,
Welle in view of Blodt teaches the invention as claimed and discussed above.

Welle further teaches:
The level radar apparatus according to claim 2, further comprising:  
position determining circuitry configured to determine a position of the level radar, ([Pg. 8, lines 19-22] – calculating the positions of the transmitting devices and receiving devices)
wherein the control circuitry is further configured to set the maximum transmission power of the transmission signal based on the position of the level radar.  ([Pg. 2, line 19 – Pg. 3, line 5] – evaluation device is further configured to… control the control device and/or the transmitting device… when the evaluation device determines a distance of the surface of the object from the transmitting device and/or from the receiving device) 

Regarding claim 12,
Welle in view of Blodt teaches the invention as claimed and discussed above.

Welle further teaches:
The level radar apparatus according to claim 1, 
wherein said control circuitry is configured to set the maximum transmission power of the transmission signal ([Pg. 22, lines 12-17] – increasing the transmission energy, for which purpose an energy setting device can be used which can be part of the control device.) based on the angle of the radiation direction of the transmission signal towards the surface of a filling material.  ([Pg. 22, first paragraph] – simultaneous activation can be used in such a way that more transmission energy is emitted in the direction of the medium 104 to be measured)

Regarding claim 13,
Welle in view of Blodt teaches the invention as claimed and discussed above.

Welle further teaches:
The level radar apparatus according to claim 2, 
wherein said control circuitry is configured to set the maximum transmission power of the transmission signal ([Pg. 22, lines 12-17] – increasing the transmission energy, for which purpose an energy setting device can be used which can be part of the control device.) based on the angle of the radiation direction of the transmission signal towards the surface of a filling material.  ([Pg. 22, first paragraph] – simultaneous activation can be used in such a way that more transmission energy is emitted in the direction of the medium 104 to be measured)

Regarding claim 15,
Welle in view of Blodt teaches the invention as claimed and discussed above.

Welle further teaches:
The level radar according to claim 1, 
wherein said radiation angle circuitry comprises a tilt sensor.  ([Pg. 21, lines 1-2] – ​The inclination of the spatial direction 101, 102, 103 relative to the object surface during the distance calculation is observed and, if necessary, calculated or compensated)

Regarding claim 16,
Welle in view of Blodt teaches the invention as claimed and discussed above.

Welle further teaches:
The level radar according to claim 2, 
wherein said radiation angle circuitry comprises a tilt sensor.  ([Pg. 21, lines 1-2] – ​The inclination of the spatial direction 101, 102, 103 relative to the object surface during the distance calculation is observed and, if necessary, calculated or compensated)

Regarding claim 18,
Welle teaches:
A level radar antenna for a level radar apparatus (Fig. 1, antenna 201, 203) configured for adaptive transmission power adjustment ([Pg. 8, lines 1-10] – energy adjustment unit),  
including the antenna configured to radiate a transmission signal in a direction of a medium, radiation angle circuitry configured to determine the direction of radiation of the transmission signal, ([Pg. 11, lines 7-8] – By rotating the antenna holder 108, the entire three-dimensional surface 120 of the object 104 can thus be detected);  
and control circuitry configured to adjust a transmission power of the transmission signal ([Pg. 22, lines 12-17] – transmission energy being increased, for which purpose an energy adjustment unit is used, which may be part of the control unit) based on the radiation direction 
circuitry including data memory attached to the level radar antenna, the data memory storing identification data of the level radar antenna, ([Pg. 19, second paragraph] – ​For the formation of the virtual array, the evaluation device evaluates the received signals from at least two receiving devices 205, 207, the time pattern of the transmission sequence and/or the position of the individual transmitting elements 202, 207 and receiving elements 205, 207 with respect to one another. Time pattern / position data correlates to identification data)
wherein the circuitry is configured to reduce a transmission power of the transmission signal in response to an increase in an inclination angle of the radiation direction relative to a vertical direction ([Pg. 22, lines 12-17] – transmission energy being increased, for which purpose an energy adjustment unit is used, which may be part of the control unit; [Pg. 22, lines 8-11] – an energy adjustment unit may also be provided, which allows the transmission energy to be increased if a fill level measurement is carried out in only a single spatial direction; This suggests that when fill level measurement is not carried out in a single spatial direction, e.g. when transmission signal is not directed vertically downwards, the energy adjustment unit will  decrease the transmission energy. This situation corresponds to the claimed reduction of transmission power in response to an increase in an inclination angle. See instant application Fig. 2B – zero degrees on x-axis corresponds to main beam direction of antenna vertically downwards.)

Welle does not teach:
control circuitry configured to adjust a transmission power of the transmission signal based on a radiation characteristic of the antenna.  

Blodt teaches:
control circuitry configured to adjust a transmission power of the transmission signal based on a radiation characteristic of the antenna.  (Fig. 11; [0195] – antenna 27 has a radiation characteristic with two main lobes, whose transmission directions extend to both sides of the surface normal Z, in each case, at the same center frequency dependent angle .beta.'.sub.n from the surface normal Z… FIG. 11 shows an antenna gain G as a function of transmission direction for transmission signals S.sub.n of three different center frequencies f.sub.n. The transmission direction is given here by the angle beta… highest illustrated center frequency f.sub.1 results in a single main lobe extending at an angle .beta.' of 0.degree)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Blodt’s known technique to Welle’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Welle teaches a base level radar apparatus with adaptive power transmission; (2) Blodt teaches a transmission and evaluation of signals based on spatial radiation characteristic of the antenna; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more accurate system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 19,
Welle teaches:
A method for adaptively adjusting transmission power ([Pg. 8, lines 1-10] – energy adjustment unit) of a level radar, (Fig. 1, fill-level measurement device 105) comprising: 
determining a radiation direction of a transmission signal of an antenna by radiation angle circuitry;  ([Pg. 21, lines 1-2] – ​The inclination of the spatial direction 101, 102, 103 relative to the object surface during the distance calculation is observed and, if necessary, calculated or compensated)
radiating the transmission signal in the direction of a product with the antenna ([Pg. 12, first paragraph] – ​In addition or as an alternative to the mechanical rotation 110 and/or the tilting 122, the main beam direction 101, 102, 103 or main reception direction 101, 102, 103 of the antenna 201, 203 or antenna device 201, 203 can be determined by methods of the digital beam shaping ) with an emitted power ([Pg. 2, line 19 – Pg. 3, line 5] – evaluation device is further configured to… control the control device and/or the transmitting device… when the evaluation device determines a distance of the surface of the object from the transmitting device and/or from the receiving device) not exceeding a maximum permissible emitted power.   ([Pg. 4, paragraph 2] – The evaluation device is also set up to determine, when the quality measure deviates from a predefinable threshold for the quality measure, that is to say when a threshold is undershot or exceeded)
and reducing a transmission power of the transmission signal in response to an increase in an inclination angle of the radiation direction relative to a vertical direction ([0135] – radiation density striking the bulk good cone inner surface decreases with increasing aperture angle alpha.sub.n This shows up immediately in the absolute values of the amplitudes A of the individual measurement curves A.sup.n(t), and is preferably taken into consideration by the above described normalization of the individual measurement curves A.sup.n(t); Fig. 11; [0195] – antenna 27 has a radiation characteristic with two main lobes, whose transmission directions extend to both sides of the surface normal Z, in each case, at the same center frequency dependent angle .beta.'.sub.n from the surface normal Z… FIG. 11 shows an antenna gain G as a function of transmission direction for transmission signals S.sub.n of three different center frequencies f.sub.n. The transmission direction is given here by the angle beta… highest illustrated center frequency f.sub.1 results in a single main lobe extending at an angle .beta.' of 0.degree)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Blodt’s known technique to Welle’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Welle teaches a base level radar apparatus with adaptive power transmission; (2) Blodt teaches a transmission and evaluation of signals based on spatial radiation characteristic of the antenna; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more accurate system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 20,
Welle teaches:
A non-transitory computer readable medium having stored thereon a program element which, when executed by circuitry of a level radar, instructs the circuitry to be configured to: 
determine a radiation direction of a transmission signal of an antenna, ([Pg. 12, first paragraph] – ​In addition or as an alternative to the mechanical rotation 110 and/or the tilting 122, the main beam direction 101, 102, 103 or main reception direction 101, 102, 103 of the antenna 201, 203 or antenna device 201, 203 can be determined by methods of the digital beam shaping)
radiate the transmission signal in the direction of a product with the antenna with an emitted power ([Pg. 2, line 19 – Pg. 3, line 5] – evaluation device is further configured to… control the control device and/or the transmitting device)  not exceeding a maximum permissible emitted power, and  ([Pg. 4, paragraph 2] – The evaluation device is also set up to determine, when the quality measure deviates from a predefinable threshold for the quality measure, that is to say when a threshold is undershot or exceeded)
reduce a transmission power of the transmission signal in response to an increase in an inclination angle of the radiation direction relative to a vertical direction ([0135] – radiation density striking the bulk good cone inner surface decreases with increasing aperture angle alpha.sub.n This shows up immediately in the absolute values of the amplitudes A of the individual measurement curves A.sup.n(t), and is preferably taken into consideration by the above described normalization of the individual measurement curves A.sup.n(t); Fig. 11; [0195] – antenna 27 has a radiation characteristic with two main lobes, whose transmission directions extend to both sides of the surface normal Z, in each case, at the same center frequency dependent angle .beta.'.sub.n from the surface normal Z… FIG. 11 shows an antenna gain G as a function of transmission direction for transmission signals S.sub.n of three different center frequencies f.sub.n. The transmission direction is given here by the angle beta… highest illustrated center frequency f.sub.1 results in a single main lobe extending at an angle .beta.' of 0.degree)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Blodt’s known technique to Welle’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Welle teaches a base level radar apparatus with adaptive power transmission; (2) Blodt teaches a transmission and evaluation of signals based on spatial radiation characteristic of the antenna; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more accurate system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 3, 4, 7, 11, 14, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Welle in view of Blodt as applied to claims 1 or 2 above, and further in view of Jirskog (US 2008/0282793 Al)].”

Regarding claim 3,
Welle in view of Blodt teaches the invention as claimed and discussed above.

Welle in view of Blodt does not teach:
a communication interface, wherein the control circuitry is configured to request a radiation pattern from an external device via the communication interface.  

However, Jirskog further teaches:
The level radar apparatus according to claim 1, further comprising: 
a communication interface, wherein the control circuitry is configured to request the radiation pattern from an external device via the communication interface.  ([0035] – interface for enabling communication with an external control station. This interface is part of control unit 4)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Jirskog’s known technique to Welle in view of Blodt’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Welle in view of Blodt teaches a base level radar apparatus with adaptive power transmission; (2) Jirskog teaches another power level adjusting technique for a radar level gauge system; (3) Jirskog states that this technique of power level adjusting would result in an improved measurement accuracy.  One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 4,
Welle in view of Blodt teaches the invention as claimed and discussed above.

	Welle does not teach:
a communication interface, wherein the control circuitry is configured to request the radiation pattern from an external device via the communication interface.  

However, Jirskog further teaches:
The level radar apparatus according to claim 2, further comprising: 
a communication interface, wherein the control circuitry is configured to request the radiation pattern from an external device via the communication interface.  ([0035] – interface for enabling communication with an external control station. This interface is part of control unit 4)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Jirskog’s known technique to Welle in view of Blodt’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Welle in view of Blodt teaches a base level radar apparatus with adaptive power transmission; (2) Jirskog teaches another power level adjusting technique for a radar level gauge system; (3) Jirskog states that this technique of power level adjusting would result in an improved measurement accuracy.  One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 7,
Welle in view of Blodt and further in view of Jirskog teaches the invention as claimed and discussed above.

Welle further teaches:
The level radar apparatus according to claim 3, further comprising: 
recognition circuitry configured to identify the antenna.   ([Pg. 19, second paragraph] –  For the formation of the virtual array, the evaluation device evaluates the received signals from at least two receiving devices 205, 207. Evaluation device must recognize antennas in order to determine which signal correlates to which antenna)

Regarding claim 11,
Welle in view of Blodt and further in view of Jirskog teaches the invention as claimed and discussed above.

Welle further teaches:
The level radar apparatus according to claim 3, further comprising: 
position determining circuitry configured to determine a position of the level radar, ([Pg. 8, lines 19-22] – calculating the positions of the transmitting devices and receiving devices)
wherein the control circuitry is further configured to set the maximum transmission power of the transmission signal based on the position of the level radar. ([Pg. 2, line 19 – Pg. 3, line 5] – evaluation device is further configured to… control the control device and/or the transmitting device… when the evaluation device determines a distance of the surface of the object from the transmitting device and/or from the receiving device) 

Regarding claim 14,
Welle in view of Blodt and further in view of Jirskog teaches the invention as claimed and discussed above.

Welle further teaches:
The level radar apparatus according to claim 3, 
wherein said control circuitry is configured to set the maximum transmission power of the transmission signal ([Pg. 22, lines 12-17] – increasing the transmission energy, for which purpose an energy setting device can be used which can be part of the control device.) based on the angle of the direction of radiation of the transmission signal towards the surface of a filling material.  ([Pg. 22, first paragraph] – simultaneous activation can be used in such a way that more transmission energy is emitted in the direction of the medium 104 to be measured)

Regarding claim 17,
Welle in view of Blodt and further in view of Jirskog teaches the invention as claimed and discussed above.

Welle further teaches:
The level radar according to claim 3, 
wherein said radiation angle circuitry comprises a tilt sensor.  ([Pg. 21, lines 1-2] – ​The inclination of the spatial direction 101, 102, 103 relative to the object surface during the distance calculation is observed and, if necessary, calculated or compensated)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP-2010281643-A teaches adapting gain based on distance, specifically increasing amplitude level when the detection range is long distance and decreasing the amplitude level when the detection range is the short distance. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648                                                                                                                                                                                         
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648